 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10 CLOANTO CORPORATION, AMIGA, INC.,                  Civil Action No.: 2:18-cv-00381-RSM
   ITEC, LLC and AMINO DEVELOPMENT                    (consolidated with 2:18-cv-00535)
11 CORPORATION,

12                                                    ORDER FOR LEAVE TO FILE A
                          Plaintiffs,                 SECOND AMENDED COMPLAINT
13
         - against -
14
   HYPERION ENTERTAINMENT CVBA,
15

16                              Defendant.

17
     HYPERION ENTERTAINMENT CVBA
18
                                Counterclaim
19
                                Plaintiff,
20
             - against -
21
   CLOANTO CORPORATION, AMIGA, INC.,
22 ITEC, LLC and AMINO DEVELOPMENT

23 CORPORATION,

24                              Counter-Defendants.

25
26



     Case No. 2:18-cv-00381                                                      Page | 1
 1           Based on the stipulation of the Parties, the Court finds good cause exists to grant the
 2
     Parties’ request to reorganize the Parties’ positions to reflect Cloanto Corporation, Amiga, Inc.,
 3
     Itec, LLC, and Amino Development Corporation as Plaintiffs, and Hyperion Entertainment
 4
     CVBA as Defendant. The Court further grants Plaintiffs leave to file their proposed Second
 5
     Amended Complaint, Dkt. #44-2. Hyperion Entertainment CVBA shall respond to Plaintiffs’
 6

 7 Second Amended Complaint within 14-days after service thereof, but no earlier than January 4,

 8 2019.

 9           IT IS SO ORDERED.
10
     Dated this 28th day of December, 2018.
11

12

13

14
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
15

16

17

18

19
20

21

22

23

24

25
26



     Case No. 2:18-cv-00381                                                                 Page | 2
